Citation Nr: 1108999	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  02-20 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for deep vein thrombosis (DVT) of the femoroiliac and popliteal systems of the left leg, currently rated as 60 percent disabling for the period beginning January 1, 2000.

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disabilities (TDIU) for any period prior to July 14, 2000.


REPRESENTATION

Appellant represented by:	Mr. Kenneth LaVan, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1981 to October 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In pertinent part of that rating decision, the RO denied an evaluation in excess of 40 percent for deep vein thrombosis of the femoroiliac and popliteal systems of the left leg and it denied entitlement to TDIU.  At that time, the RO also denied entitlement to service connection for psychiatric disorders, including depressive disorder and insomnia.  As discussed further below, that issue is no longer appeal.  

In October 2003, the Veteran provided testimony at a hearing before the undersigned at the Board's Central Office in Washington, D.C.  The Veteran also provided testimony at a hearing before a hearing officer at the RO in February 2001.  Transcripts of the hearings are of record.  

The Veteran's appeal was previously before the Board in April 2004, at which time the Board remanded the case for further action by the originating agency.  While the case was then in remand status, the Appeals Management Center (AMC), in a February 2009 rating decision, granted entitlement to service connection for depressive disorder with insomnia and assigned an initial 100 percent rating, effective July 14, 2000.  As this is a total grant of the benefits on appeal, this claim is no longer is before the Board.  

Additionally, the grant of a 100 percent rating for depressive disorder renders the claim for TDIU moot for the period beginning July 14, 2000, the effective date of the total rating for depressive disorder.  The claim for TDIU remains pending for the period prior to July 14, 2000 as the Veteran indicated that he was unemployable due to his service-connected disabilities as early as April 1999. 

The AMC's February 2009 rating decision also granted a series of increased ratings for the Veteran's deep vein thrombosis staged through various periods dating back to June 6, 1986.  Pertinent to the current claim before the Board, an increased rating of 60 percent for deep vein thrombosis was granted effective January 1, 2000.  Therefore, the issue for an increased rating has been characterized as noted on the first page of this decision. 

A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the grant of a 60 percent evaluation for the period beginning January 1, 2000, does not constitute a full grant of the benefits on appeal and the claim for an increased rating remains before the Board.

In June 2009, when the matters on appeal returned to the Board, it remanded again for additional development.  Pursuant to the Board's remand instructions, the AMC sent the Veteran additional notice in compliance with the Veterans Claims Assistance Act (VCAA) notice, and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and it provided the Veteran with a VA examination to determine the severity of the DVT in his left leg and to obtain an opinion on whether the Veteran's service connected disability precluded him from obtaining and maintaining substantially gainful employment.  The Board finds that the AMC substantially complied with its June 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's DVT in his left leg has been manifested by no more than swelling and pain, with stasis pigmentation, but there is no evidence of persistent ulceration or diagnosed massive board-like edema.

2.  Prior October 31, 1999, the Veteran was service connected for DVT in his left leg, evaluated as 40 percent disabling, and hemorrhoids, evaluated as noncompensable.  He does not satisfy the schedular requirements for consideration of a TDIU.

3.  The Veteran was assigned a temporary total disability rating from October 31, 1999 to December 31, 1999 for surgery and hospitalization for his DVT left leg disability that necessitated convalescence.  

4.  Beginning January 1, 2000, the Veteran was service-connected for DVT in his left leg, evaluated as 60 percent disabling, and hemorrhoids, evaluated as noncompensable.  He does not satisfy the schedular requirements for consideration of a TDIU.

5.  For the period prior to October 31, 1999 and for the period from January 1, 2000 to July 13, 2000, the Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.  


CONCLUSIONS OF LAW

1.   The criteria for an evaluation in excess of 60 percent for DVT in the left leg since January 1, 2000 have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, 4.118, Diagnostic Code 7121 (2010).

2.  The criteria for entitlement to a TDIU for any period prior to July 14, 2000 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes informing the Veteran on how VA determines the degree of disability and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in November 2007, subsequent to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for TDIU and for increased evaluation.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them. In the November 2007 letter, the Veteran was also notified of how VA determines disability-rating and effective-date elements of the claims.  

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the February 2009 SSOC.  Therefore, any timing deficiency has been remedied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  The Board notes that the Veteran has identified private treatment records for hospitalizations in 2008 and 2009.  See October 2009 VA examination report.  Although the VA has specially sought the Veteran's assistance in identifying and obtaining any outstanding private records of pertinent treatment, the Veteran has not asked VA to obtain these records.  See notice letter dated August 2009 and notice letter attached to November 2010 supplemental statement of case.  The duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

VA has most recently provided the Veteran with a VA examination in October 2009 that evaluated the severity of his DVT in his left leg.  In that examination report, the VA examiner was also asked to discuss whether the Veteran's disabilities preclude him from obtaining or maintaining any form of substantially gainful employment at any point prior to July 14, 2000.  The VA examiner stated that he could not resolve this question without resorting to mere speculation.  The Board notes that this is essentially a non-opinion.  

The Court of Appeals for Veterans Claims (Court) has recently found that such medical opinions are inadequate, unless, it is clear that there is an inability to provide a definitive opinion was due to a need for further information or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's disability.  See Jones v. Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 2010); see also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting that the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  In order to rely upon such a medical statement, the Court has held that it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Jones, supra.  

Here, it is apparent from the review of the October 2009 VA examination report and other evidence of record, that the examiner's non-opinion was based upon all the obtainable data.  The examination reports show the examiner based his determination upon a full review of the service treatment records, the post-service treatment records, the Veteran's subjective history and the objective medical evidence obtained in the examination.  The VA examiner noted that the Veteran reported that he has been unemployed for the past 10 years because of his disability due to DVT in his left leg.  The examiner found that the Veteran's disability caused him moderate to severe effects on his ability to engage in activities of daily living.  The VA examiner could not determine, based on the available evidence, whether the Veteran's disabilities precluded him from obtaining and maintaining substantially gainful employment prior to July 14, 2000. 

Moreover, the Board initially notes that the Veteran's service-connected disabilities does on satisfy the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a).  Additionally, there is no medical evidence that shows the Veteran's service-connected disability should be referred for extraschedular consideration for the period prior to July 14, 2000.  The evidence does not show that the Veteran's service-connected disabilities render him unemployable.  Rather, the evidence of record he was employed several times during this period and he was found capable of employment by his VA physician and Vocational Rehabilitation counselor.  The Board finds that there is no reason to remand this matter for another VA examination to obtain a medical opinion.  38 U.S.C.A. § 5103A(a)(2).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

2.  Increased Rating Claim

The Veteran seeks an evaluation in excess of 60 percent for his DVT in his left leg.  As noted above, in the AMC's February 2009 rating decision, the Veteran was granted a series of increased ratings for his DVT staged through various periods dating back to June 6, 1986.  Pertinent to the current claim before the Board, the Veteran was awarded an increased rating of 60 percent for DVT, effective from January 1, 2000.   This is the only issue for an increased rating for DVT that is currently on appeal. 

Disability ratings are determined by comparing present symptomatology with the criteria set forth in VA's Schedule for Rating Disabilities found in 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In cases involving a claim for an increased rating, VA's primary focus is upon the current level of the Veteran's disability.  This will include a review of medical and lay evidence of record beginning one year prior to the time Veteran requested an increased rating.  That being said, VA will also review the history of the Veteran's disability in order to ensure that the decision regarding the current disability rating accounts for all the prior treatment and the severity of the disorder.   Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

In this case, the disability due to the Veteran's DVT in his left leg is currently rated as 60 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7121, the diagnostic code for rating for venous insufficiency and post-phlebitic syndrome of any etiology.

Under Diagnostic Code 7121, a 60 percent rating is warranted for persistent edema or subcutaneous eczema, and persistent ulceration.  A 100 percent rating is assigned where there is present massive board-like edema with constant pain at rest. 38 C.F.R. § 4.104, Diagnostic Code 7121.

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the Veteran's claim.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102. 

In this case, the Veteran submitted a claim higher evaluation for disability due to DVT in his left leg in October 1999.  The record contains the Veteran's medical treatment records from the year prior to his increased rating claim through to October 2008.  While there is extensive number of treatment records from the 1998 to 2003, the record only contains a sparse number of treatment records from the period after 2003.  The record also contains the report of a VA examination dated October 2009.  

The medical treatment records from the period under appeal show that the Veteran was first diagnosed with DVT in his left leg in 1983, and that he has had recurrent episodes since then.  Collectively, these medical treatment records show that the Veteran's disability due to DVT has been manifested by swelling and pain in left lower extremity, with stasis pigmentation and occasional ulcerations.  See VA treatment records dated 1998 to 2003, and private medical statements from Dr. A.S. dated January 2003 and May 2004.  An April 2008 VA treatment record shows that there was no evidence of edema in the lower extremities on physical examination.  

The October 2009 VA examination report shows that the Veteran reported that he was hospitalized in 2008 and 2009 because of his DVT disability and he has been diagnosed with recurrent DVT.  (As noted above, the Veteran has not asked VA assistance to obtain those private treatment records.)  In the examination report, the examiner noted that the episodes of DVT have been intermittent with remissions since the onset of the symptoms in 1983.  It was noted that the Veteran received prescription treatment for the symptomatology due to his DVT in the left leg.  

The examination report shows that the Veteran complained of swelling and chronic pain in his left lower extremity.  Physical examination revealed that the Veteran had stasis pigment in his left lower extremities above his ankle and there was evidence of tenderness on palpation.  The Veteran had normal skin color and temperature in his left lower extremity.  There was no evidence of edema, ulcerations, or eczema observed.  The examiner found that the Veteran's disability was mild to moderate in severity, but it caused the Veteran to have moderate to severe impairment on his activities of daily living.

The Board finds that the Veteran is not entitled to a disability rating in excess of 60 percent for DVT in the left leg.  In this regard, the medical evidence of record shows that the Veteran's disability due to DVT in his left leg is manifested by swelling and pain in left lower extremity, with stasis pigmentation and occasional ulcerations.  The evidence does not show that the Veteran has experienced persistent ulceration, and at no point does the medical evidence show that the Veteran has been diagnosed with massive board-like edema.  Although it is evident that the Veteran experiences chronic pain and swelling associated with his disability due to DVT in the left leg, a higher evaluation of 100 percent requires that the chronic pain is associated with massive board-like edema.  Here, the record does not show that the Veteran has experienced such symptomatology.  Moreover, there was no finding of edema observed during the October 2009 VA examination.  So while the Veteran may experience swelling on occasion, it can hardly be classified as board-like.   The medical evidence does not meet the criteria for an evaluation in excess of 60 percent for DVT of the femoroiliac and popliteal systems of the left leg.  See 38 C.F.R. § 4.104, Diagnostic Code 7121.

In sum, there is no evidence that the Veteran has been diagnosed with massive board-like edema.  Therefore, the Board finds a rating in excess of 60 percent unwarranted here at any time during the appeal.  Id.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating than that discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The discussion above reflects that the symptoms of the Veteran's DVT in his left leg are reasonably contemplated by the applicable rating criteria.  The symptomatology manifested by the DVT in the left includes swelling, pain, stasis pigmentation and occasional ulceration.  These symptoms are all contemplated in the criteria associated with the 60 percent disability rating.   While the record shows that the 
Veteran has been hospitalized for his disability, it has only required one instance of surgical invention and from which the Veteran was awarded a temporary total disability rating for a two month convalescence period.  The Veteran has reported that his disability interferes with his employment, but there is no evidence of marked interference because of his DVT disability.  Rather, the records shows that the Veteran has been awarded a 100 percent disability rating for his psychiatric disorders, which contemplates total occupational impairment due to that disability since July 14, 2000.   Here, the fact remains, that his symptoms attributable to his DVT disability are contemplated by the rating schedule.  Referral of the claim for extraschedular consideration is, therefore, not warranted.

3.  TDIU Claim 

The Veteran seeks entitlement to TDIU.  VA received the Veteran's informal claim for TDIU in April 1999.  The Veteran asserts that he was no longer able to work due to his service-connected deep vein thrombosis of the left lower extremity.  He stated that in 1999, he had quit his job delivering and installing furniture due to pain associated with his service-connected vascular disability.  

As noted above, the Veteran was awarded a 100 percent rating for depressive disorder, effective from July 14, 2000, which renders the claim for TDIU moot as of that date.  The Board also notes that the Veteran was awarded a temporary total disability evaluation for convalescence for surgery and hospitalization for his DVT from October 31, 1999 to December 31, 1999, which also renders the claim for TDIU moot during that two month period. 38 C.F.R. § 4.16(a); VAOPGCPREC 6-99 (June 7, 1999), 64 Fed. Reg. 52375 (1999).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  Therefore, the Board will only consider whether the Veteran is entitled to a TDIU for the period prior to October 31, 1999 and the period from January 1, 2000 to July 14, 2000.  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation because of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

In determining whether the veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Here, prior October 31, 1999, the Veteran is service-connected for DVT in his left leg, rated as 40 percent disabling, and hemorrhoids, rated as noncompensable;  and for the period from January 1, 2000 to July 14, 2000, the Veteran is service-connected for DVT in his left leg, rated as 60 percent disabling, and hemorrhoids, rated as noncompensable.  His combined rating is only 40 percent prior to October 31, 1999 and his combined rating is only 60 percent from January 1, 2000 to July 14, 2000.  He does not satisfy the schedular requirements for consideration of a TDIU during either of these periods.  38 C.F.R. §§ 3.340, 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  Accordingly, the Board must considered whether the Veteran's claim for TDIU should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).

In November 1998, the Veteran was admitted to the VA hospital and treated for recurrent deep vein thrombosis.  His physician advised him to refrain from working for two to three weeks, and upon his return to work, to perform light duty and avoid prolonged periods of sitting and standing.  

Also in November 1998, the Veteran was seen for a VA Vocational Rehabilitation Consultation.  He reported that he had been recently fired from his position making molds for laser eye surgery machines.  He had worked in that position for two months and had been fired due to his many medically-related absences for doctors' appointments and hospitalizations.  The Veteran stated that he could no longer execute the type of work he had been performing for the past 15 years and requested training in other areas such as computers that would allow for more sedentary environment.  

A May 1999 composite evaluation report for Vocational Rehabilitation indicates that the Veteran had worked previously in many furniture moving jobs and he had left a job with World Van Lines in November 1998 due to his hospitalization for leg clots.  He was employed as an office furniture mover and had been working since February 1999.  The Veteran desired training to allow for work in a new field such as computer technology.  The examiner noted that the Veteran had a serious employment handicap due, in substantial part, to his  service-connected deep vein thrombosis, but also because of his cocaine and alcohol abuse.  Vocational rehabilitation was deemed feasible as the Veteran's test scores were consistent with community college-level work and he was motivated to obtain suitable employment.  

Upon VA examination in June 1999, the Veteran reported that he had not been able to return to his job as a furniture mover since April due to constant pain in his lower extremity.  

Special Reports of Training from the Veteran's Vocational Rehabilitation file indicate that the Veteran continued with training through January 2001.  At that time, he was noted to be putting forth his best effort in his classes. 

While the Veteran stated in April and June 1999 that he was unemployable due to his service-connected disability, the Veteran was employed at several points during the period prior to July 14, 2000, and was actively following a course of Vocational Rehabilitation to secure employment in a new field.  
In addition, while a serious employment handicap due in substantial part to deep vein thrombosis was identified by the Veteran's Vocational Rehabilitation counselor, the Veteran's test scores indicated that he was capable of community college-level work and he was motivated to obtain suitable employment in new areas such as computer technology.  See May 1999 Vocational Rehabilititation Evaluation Report. 

The Veteran's VA physician also indicated that the Veteran was capable of employment following a two to three week recuperation period following hospitalization in November 1998.  The doctor stated that the Veteran could return to work on light duty if he avoided prolonged sitting or standing.  See November 1998 VA treatment record. 

In sum, while the Veteran has reported that he was unemployable during the period prior to July 14, 2000, the record indicates that he was employed several times during this period and he was found to be capable of employment by his VA physician and Vocational Rehabilitation counselor during that period.  The evidence does not establish that the Veteran was physically incapable of securing or maintaining substantially gainful employment prior to July 14, 2000, due to service-connected disabilities.  Referral of this case for extra-schedular consideration is not in order.



ORDER

Entitlement to an evaluation in excess of 60 percent for deep vein thrombosis of the femoroiliac and popliteal systems of the left leg since January 1, 2000, is denied. 

Entitlement to TDIU for any period prior to July 14, 2000 is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


